Citation Nr: 1821127	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-25 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In this decision, the Board is denying service connection for tinnitus.


FINDING OF FACT

The most persuasive, competent, and credible evidence of record does not link the Veteran's tinnitus to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

The Veteran claims that his tinnitus is the result of loud noise exposure during service from his work as a jet engine mechanic and his part-time work on the flight line and the test cell around running jet engines.

As a preliminary matter, the medical evidence shows a current diagnosis of tinnitus, as confirmed during a January 2012 VA examination.  The record also verifies the Veteran's service in the United States Air Force and his DD 214 lists his occupational specialty as a jet engine mechanic.  Thus, the pertinent question before the Board is whether the Veteran's current tinnitus is related to any noise exposure experienced while performing his duties during service.

The Board finds that the record on appeal establishes that tinnitus was not documented or reported during the Veteran's active duty or within the first post-service year.  The Veteran's service treatment records are silent for mention of this condition, and his medical examinations were normal in all pertinent respects.  Both the June 1963 entrance and April 1967 separation examinations documented normal ears through audiometric testing.  In addition, the Veteran's physical profile, summarized on the separation examination report with the acronym "PULHES" (Physical capacity/stamina, Upper extremities, lower extremities, Hearing/ear, Eyes, Stability) reflects a "1" for hearing/ear, indicating that his hearing and ears were normal.  On his April 1967 separation report of medical history, the Veteran denied "ear, nose, or throat trouble" and "hearing loss."  The evidence does not reflect any reports of tinnitus or hearing symptomatology within a year of the Veteran's separation from the military in June 1967.

Private medical records show the first medical documentation of the Veteran's report of ringing in his ears in September 2008, approximately 41 years after separation.  The private records do not include any reports regarding the onset of the Veteran's tinnitus.    

At his January 2012 VA examination, the Veteran could not provide a date or time frame in which his tinnitus began.  He stated that it had been there as long as he remembered.  The Veteran reported a post-service occupational history of working at a steel plant for 1 1/2 and at a fire department for 39 years.  The January 2012 VA examiner opined that the Veteran's tinnitus was not due to military noise exposure.  In support of his determination, the examiner noted that the Veteran's hearing was "very normal" at separation; "he could not give even a ballpark time frame in which [tinnitus] began"; and the Veteran had a long history of exposure to occupational noise as a civilian.

In a subsequent September 2012 statement, the Veteran reported that his tinnitus started during the last six to eight months of service; and his family doctor informed him a few years later that it was a medical problem.

The Veteran's representative argues that the Veteran's inability to remember the onset of his tinnitus at the time of his examination could be attributable to age or a nervous reaction to being examined.  The Board notes that an argument for age related memory loss would also negate any support for the Veteran's subsequent statement placing onset of tinnitus in service.  Additionally, the Veteran has not stated, nor does the evidence suggest, that he has difficulty interacting with or reporting his medical history to medical professionals.  The Veteran's representative also argues that the amount and type of hearing conservation available to the Veteran in his civilian employment is not of record.  The Board notes that the Veteran has not offered any information regarding the use of hearing protection during his civilian employment; the Board will not engage in speculation regarding that matter.

When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  The first post-service evidence of "ringing or noise in ears" is reported by the Veteran in September 2008, 41 years after separation from service.  In this case, the absence of any medical evidence of complaints or treatment for tinnitus for approximately 44 years after separation from service, in addition to the post-service medical evidence, tends to establish that the Veteran's current tinnitus is not a result of his military service.

As tinnitus is an organic disease of the nervous system, the Board has also considered whether service connection is warranted on a presumptive basis, see 38 C.F.R. §§ 3.307, 3.309, or based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   However, in this case, the most persuasive evidence of record, specifically the service records and post-service medical evidence, does not show that the Veteran's tinnitus had its onset within one year after discharge from active service or that he experienced tinnitus continuously after discharge from service.  Therefore, service connection is not warranted for tinnitus on these theories of contention.

Even if the Board were to accept the Veteran's statements as evidence of continuity of symptomology from service, the weight of the other evidence of record does not support that tinnitus is related to the Veteran's service or demonstrate ongoing treatment after service.  Rather, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinnitus is connected to service.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


